LENDER GROUP JOINDER AGREEMENT

May 27, 2020

Reference is made to that certain Third Amended and Restated Revolving Credit
Agreement dated as of April 10, 2017 (as amended, modified or restated from time
to time, the “Credit Agreement”) by and among TCW Direct Lending LLC, as
Borrower (“Borrower”), Natixis, New York Branch, as Administrative Agent, the
Conduit Lenders, the Committed Lenders and Funding Agents from time to time
party thereto. Capitalized terms used and not otherwise defined herein are used
with the meanings set forth or incorporated by reference in the Credit
Agreement.

Zions Bancorporation, N.A. d/b/a California Bank & Trust (the “New Funding
Agent”), Zions Bancorporation, N.A. d/b/a California Bank & Trust (the “New
Committed Lender”, and together with the New Funding Agent, the “New Lender
Group”), the Administrative Agent and the Borrower agree as follows:

 

1.

The Borrower Parties have requested that the New Lender Group become a “Lender
Group” under the Credit Agreement, and the New Lender Group will not include a
Conduit Lender.

 

2.

The effective date (the “Effective Date”) of this Joinder Agreement shall be the
later of the date on which (i) a fully executed copy of this Joinder Agreement
and (ii) a completed administrative questionnaire with respect to each member of
the New Lender Group are delivered to the Administrative Agent.

 

3.

By executing and delivering this Joinder Agreement, each of the New Funding
Agent and the New Committed Lender (a) represents and warrants that: (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Joinder Agreement and to consummate the transactions contemplated
hereby and to become a Funding Agent or Committed Lender, as applicable, under
the Credit Agreement; (ii) it meets all requirements of an Eligible Assignee
under the Credit Agreement (subject to receipt of such consents as may be
required under the Credit Agreement); (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Funding Agent
or Committed Lender, as applicable, thereunder, and agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Loan Documents are required to be performed by it as a Funding Agent or
Committed Lender; (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 9.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement and on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
other Funding Agent or any other Lender; (v) it is a Qualified Purchaser; and
(vi) attached to this Joinder Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by it as a Funding Agent or Committed Lender; (b) appoints and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers and discretion under the Credit Agreement and the Loan
Documents as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; (c) in the case of the New Committed Lender, appoints and authorizes
the New Funding Agent as its Funding Agent to take such action as a Funding
Agent on its behalf and to exercise such powers under the Credit Agreement, as
are delegated to the Funding Agents by the terms thereof; (d) acknowledges and
agrees that, as a Funding Agent or Committed Lender, as applicable, it may
receive confidential information concerning the Borrower Parties and their
Affiliates and agrees to use such information in accordance with Section 13.18
of the Credit



--------------------------------------------------------------------------------

Agreement; and (e) agrees that: (i) it will, independently and without reliance
on the Administrative Agent, any other Funding Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; and (ii) it will join in and be a party to the Credit
Agreement and perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Funding Agent or Committed Lender, as applicable.

 

4.

As of the Effective Date, Schedule 1.01A to the Credit Agreement is deemed
amended and supplemented to reflect the joinder effectuated by this Joinder
Agreement.

 

5.

In connection with this Joinder Agreement, Borrower agrees to pay to the
Administrative Agent for the benefit of the New Committed Lender, on the
effective date of this Joinder Agreement, a fee in the amount of $62,500.00,
which represents its pro rata portion of a 25 basis point upfront commitment fee
(i.e., 0.25% of $25,000,000), which shall be fully earned on the effective date
of this Joinder Agreement and non-refundable for any reason whatsoever and shall
be in addition to, and not creditable against, any other fee, cost or expense
payable pursuant to the Credit Agreement, the other Loan Documents or otherwise.
The obligation of Borrower to pay the upfront commitment fee will not be subject
to counterclaim or setoff for, or otherwise affected by, any claim or dispute.

 

6.

The address of each New Funding Agent and New Committed Lender for purposes of
Schedule 13.07 of the Credit Agreement shall be the address set forth beneath
its name on the signature pages hereof.

 

7.

This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Joinder Agreement by telecopy
or other electronic transmission (including via “pdf”) shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.

 

8.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

9.

This Joinder Agreement is subject to the provisions of Section 13.08(b),
Section 13.08(c), Section 13.08(d) and Section 13.09 of the Credit Agreement,
each of which is incorporated by reference herein.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW(S).

 

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

NEW COMMITTED LENDER:

   

ZIONS BANCORPORATION, N.A. d/b/a

CALIFORNIA BANK & TRUST

   

By:

  LOGO [g929469sig1.jpg]      

Name: Kevin Kim

     

Title:   Vice President

     

Zions Bancorporation, N.A. dba California Bank & Trust

550 S. Hope St., Suite 300

Los Angeles, CA 90071

Attention: Kevin Kim

E-Mail: Kevin.Kim@calbt.com

Phone: (213) 593-2116

     

With a copy to (which shall not constitute notice):

     

Katten Muchin Rosenman LLP

515 South Flower Street, Suite 4150

Los Angeles, CA 90071

Attention: Glen K. Lim

E-Mail: glen.lim@katten.com

Phone: (213) 443-9015

 

NEW FUNDING AGENT:

   

ZIONS BANCORPORATION, N.A. d/b/a

CALIFORNIA BANK & TRUST

   

By:

  LOGO [g929469sig1.jpg]      

Name: Kevin Kim

     

Title:   Vice President

     

Zions Bancorporation, N.A. dba California Bank & Trust

550 S. Hope St., Suite 300

Los Angeles, CA 90071

Attention: Kevin Kim

E-Mail: Kevin.Kim@calbt.com

Phone: (213) 593-2116

     

With a copy to (which shall not constitute notice):

     

Katten Muchin Rosenman LLP

515 South Flower Street, Suite 4150

Los Angeles, CA 90071

Attention: Glen K. Lim

E-Mail: glen.lim@katten.com

Phone: (213) 443-9015

 



--------------------------------------------------------------------------------

Consented to this 27th day of May, 2020 by:

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

 

By:

  LOGO [g929469sig2.jpg]  

Name: Andrew Travers

 

Title:   Associate

 

By:

  LOGO [g929469sig3_2.jpg]  

Name: Hana Beckles

 

Title:   Director

 



--------------------------------------------------------------------------------

TCW DIRECT LENDING LLC

 

By:

  LOGO [g929469sig4.jpg]  

Name: James Krause

 

Title:   Chief Financial Officer, Treasurer and Secretary

 



--------------------------------------------------------------------------------

Schedule I

to

Lender Group Joinder Agreement

Dated May 27, 2020

Section 1.

The “Commitment” with respect to the New Committed Lender is:

    Zions Bancorporation, N.A. d/b/a California Bank &
Trust            $25,000,000

Section 2.

The “Lender Group Limit” with respect to the New Lender Group is $25,000,000

 